Citation Nr: 0415701	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-13 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an effective date earlier than January 24, 
2001, for the grant of entitlement to nonservice-connected 
disability pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's case was remanded to 
the RO in October 2003.  It is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to nonservice-
connected disability pension benefits was received on January 
30, 1995.

2.  The veteran failed to report for VA examinations, without 
good cause, scheduled in October 1997, October 1998 and March 
1999.

3.  Permanent and total disability was not shown earlier than 
January 24, 2001.


CONCLUSION OF LAW

An effective date earlier than January 24, 2001, for the 
grant of entitlement to nonservice-connected disability 
pension benefits is not warranted.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from September 1972 to 
August 1975.  His service was during a period of war for 
purposes of qualifying for VA nonservice-connected disability 
pension purposes.  See 38 U.S.C.A. § 1521(j) (West 2002); 
38 C.F.R. §§ 3.2(f), 3.3(a)(3)(i) (2003).

The veteran's claim for entitlement to nonservice-connected 
disability pension benefits was received at the RO on January 
30, 1975.  At that time the veteran claimed that he suffered 
from diabetes and hypertension.  He reported that he had last 
worked as a brick mason, but he did not report on his date of 
employment.

Associated with the claims file in February 1995 were VA 
treatment records for the period from April 1993 to November 
1994.  The records show that the veteran was diagnosed with 
diabetes in April 1993.  The remainder of the records 
document the veteran's follow-up with a dietician and 
outpatient monitoring of his diabetes.  The veteran was 
prescribed Glipizide for his diabetes and Lisinopril for his 
hypertension.  

Private treatment records from J. K. Newsom, M.D., for the 
period from November 1994 to January 1995 were also provided.  
A November 1994 entry noted that the veteran had stopped 
taking his Glipizide medication because he felt he had gotten 
better.  His blood sugar was noted to be elevated.  He was 
prescribed Prestabs Glynase for his diabetes.  The veteran 
was seen again in December 1994.  Dr. Newsom noted that the 
veteran was not controlling his diabetes well.  A January 
1995 entry noted that the veteran was placed on two 
additional medications for his diabetes.  His diagnoses were 
hypertension and diabetes.  Dr. Newsom noted that the veteran 
"may well be having neuropathic pain related to diabetes."

Also associated with the claims file at that time was an 
emergency room record from Chesterfield General Hospital, 
dated in November 1994.  The veteran was treated for 
bronchitis and pneumonia was to be ruled out.

The RO denied the veteran's claim for entitlement to a 
nonservice-connected disability pension in April 1995.  The 
veteran was assigned a 20 percent rating for his diabetes 
mellitus and a 10 percent rating for his hypertension.  

The veteran submitted records from the G. Werber Bryan 
Psychiatric Hospital in August 1995.  The records related to 
a period of hospitalization in August 1988.  The veteran was 
diagnosed with atypical psychoses and rule out schizophrenia, 
paranoid type.  The veteran was noted to be unemployed.  He 
was a high school graduate who had worked as a construction 
worker in the past.  He had quit his construction job because 
he had gotten "fed up."  There was no indication of ongoing 
outpatient psychiatric treatment.

The RO confirmed its previous denial of benefits in August 
1995.  The RO noted that the summary from 1988 did not 
present any evidence of a current psychiatric disability.

Treatment records from the Chesterfield County Mental Health 
office were received in October 1997.  The evidence contained 
duplicate records of the veteran's 1988 hospitalization.  The 
evidence also included records pertaining to an initial 
period of hospitalization in September 1987.  

The veteran was scheduled for a VA examination to assess his 
disability status in October 1997.  He failed to report for 
the examination. 

VA treatment records, dated in November 1997, were obtained 
in December 1997.  The records reflect that the veteran was 
treated for paronychia of his thumb.

The veteran submitted a statement in January 1998 wherein he 
said that he had stated his case completely.  He requested 
that his appeal be prepared for consideration by the Board.

The veteran's case was remanded by the Board in May 1998.  
The Board noted that the veteran had not had his disabilities 
examined by a VA examiner.  The Board also noted that the 
veteran failed to report for a scheduled examination in 
October 1997.  The Board cited the provisions of 38 C.F.R. 
§ 3.655 for application should the veteran fail to report for 
an examination.  Finally, the Board observed that the 
criteria used to evaluate cardiovascular disabilities were 
amended, with the change effective as of January 12, 1998.  
The Board directed that the changes should be evaluated to 
consider if they provided for a favorable decision in regard 
to the veteran's entitlement to pension.  The veteran's case 
was remanded to obtain any outstanding treatment records and 
to afford him the opportunity to have a VA examination.

The RO wrote to the veteran in June 1998 and asked that he 
identify all sources of treatment.  He was also requested to 
complete release forms to permit the RO to obtain any 
outstanding records.

The veteran was scheduled for a VA examination in October 
1998.  He failed to report for the examination.  His 
representative requested that the examination be rescheduled.  
The examination was rescheduled for March 1999.  Again the 
veteran failed to report for the examination.  No explanation 
was provided by either the veteran or his representative.  
Further, the veteran failed to respond to the RO's June 1998 
letter.  

In light of the veteran's failure to report for two scheduled 
examinations and his failure to respond to the RO's June 1998 
letter requesting information to substantiate his claim, the 
RO continued the denial of the claim for pension benefits and 
returned the case to the Board.

The Board remanded the case again in April 2000.  The Board 
noted that the veteran had failed to report for his scheduled 
VA examinations.  The Board further noted that the RO had not 
cited to 38 C.F.R. § 3.655 in the adjudication of the 
veteran's claim.  

The RO issued a supplemental statement of the case (SSOC) in 
September 2000.  The SSOC applied the provisions of 38 C.F.R. 
§ 3.655 in continuing the denial of the veteran's claim.  The 
regulation provides that, when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2003).  In 
instances where the examination was scheduled in conjunction 
with any other original claim, the claim shall be denied.  
Id.  

The veteran submitted VA treatment records for the period 
from April 1993 to May 2001 in July 2001.  Records dated 
prior to January 24, 2001, related to laboratory and x-ray 
reports.  A July 2000 intravenous pyelogram (IVP) was 
interpreted to show that the contour of the right lower pole 
was interrupted in several images.  Ultrasound examination 
was recommended to exclude mass or cysts.  An August 2000 
renal ultrasound was interpreted to show that both kidneys 
had normal contours and echogenicity.  There appeared to be a 
small simple cyst in the mid-pole of the left kidney 
measuring 1 centimeter in diameter.  The first clinical 
outpatient entry was dated January 24, 2001.  The entry noted 
a problem list for the veteran of bunion, pre-glaucoma, not 
otherwise specified (NOS), diabetic retinopathy, glaucoma, 
hematuria, and diabetes mellitus without complications, type 
II.  The veteran had a blood pressure reading of 166/91.  The 
physical examination reported no cardiac or respiratory 
abnormalities.  The veteran was noted to have a pre-ulcer 
pressure callus on his left sole.  The assessment was problem 
list as noted, uncontrolled diabetes mellitus type II.  The 
veteran was advised to keep a diabetic diary.  His Glipizide 
dosage was doubled.  A May 21, 2001, entry noted that the 
veteran's glucose and blood pressure were under control.  

The RO granted the veteran's claim for nonservice-connection 
pension benefits in August 2001.  The veteran's rating for 
his diabetes with complications was increased to 60 percent.  
His hypertension remained at the 10 percent level.  The 
effective date of the rating was January 24, 2001.  The RO 
determined that this was the earliest date that the veteran's 
disabilities made him unable obtain and maintain 
substantially gainful employment.

The veteran submitted his notice of disagreement with the 
effective date of his pension benefits in December 2001.  He 
stated that he filed his claim for benefits in January 1995 
and perfected an appeal of the prior denial.  He did not 
refer to a specific date for an earlier effective date; he 
stated that he wanted consideration for payment of his 
benefits from an earlier date.

The veteran submitted his substantive appeal in regard to the 
effective date issue in September 2002.  He contended that 
the psychiatric treatment records showed that he was unable 
to maintain employment from 1987.

The veteran's case was before the Board for appellate review 
in October 2003.  At that time the Board remanded the case 
for the RO to provide the veteran with the notice and 
assistance required by the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), and its implementing 
regulations, codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2003). 

The RO wrote to the veteran in January 2004.  The letter 
detailed the requirements for the veteran to establish an 
earlier effective date for his entitlement to nonservice-
connected pension benefits.  The veteran was informed of the 
evidence of record.  He was also informed as to what the RO 
would do to assist in obtaining evidence on behalf of the 
veteran.  Finally, the veteran was asked to identify any 
outstanding evidence and either submit it to the RO or 
complete the necessary release forms for the RO to obtain the 
evidence for the veteran.

The veteran responded in February 2004.  He provided a 
release form to obtain records from Dr. Newsom.  He also 
asked that VA treatment records from 1994 to the present be 
obtained from the VA medical center (VAMC) in Columbia, South 
Carolina.

VA treatment records for the period from November 1997 to 
January 2004 were obtained and associated with the claims 
file.  (The records for the years prior to 1997 are of 
record).  Of particular importance are the records dated 
prior to January 24, 2001.

The November 1997 records are essentially duplicative of 
previous records.  They document treatment for the veteran's 
paronychia of the thumb.  The records show that the veteran 
received routine monitoring of his diabetes and hypertension.  
In April 2000 his problem list was noted to be diabetes 
mellitus, type II and hypertension.  The veteran was seen in 
May 2000 for calluses on his feet, and he was to be fitted 
with special shoes.  He was evaluated for a skin rash of the 
left inner thigh in August 2000.  Another August 2000 entry 
reported that the veteran complained of pain under the 
metatarsophalangeal (MTP) joint of the left foot.  There was 
a hyperkeratotic skin lesion that would become painful with 
shoes and activity.  The clinical entry reported on a foot 
examination for the veteran where his vascular status was 
intact, with the dorsalis pedis (DP) and posterior tibial 
(PT) pulses intact bilaterally.  The capillary return was 
described as normal as were temperature gradients.  The skin 
was intact with no ulcerations and no infections.  There were 
hyperkeratotic lesions under the 5th MTPJ of the left foot 
that were painful with pressure.  Other hyperkeratotic 
lesions were noted but they were not as symptomatic.  He was 
evaluated again for the same complaints in October 2000.

The veteran had an optometry consult in November 2000.  He 
expressed no visual complaints.  The assessment was mild 
diabetic retinopathy in the left eye and clear right eye.  
Glaucoma was suspected with a large cup to disc ratio and 
positive family history.  He was to be monitored for six 
months and to return for a visual field check.  The veteran 
also had outpatient surgery on his left big toe on November 
15, 2000.  He was issued crutches and a cast boot.  A recheck 
of the foot on November 20, 2000, noted that the veteran had 
some pain but was able to perform the essential daily 
activities.  The assessment was normal postoperative course.  
Sutures were removed on November 27, 2000.  A final entry, 
before January 2001, is dated December 11, 2000.  The veteran 
was noted to be feeling well and his foot had improved since 
his surgery.  The plan was to remove the K-wire during the 
visit and follow-up in one month.  The veteran was cleared 
for limited activity and could shower.

The records from May 2001 to January 2004 document multiple 
outpatient visits for treatment for a number of conditions, 
to include the veteran's diabetes and hypertension.  However, 
none of the entries provide any basis to conclude that the 
veteran's physical condition was such that he was permanently 
and totally disabled prior to January 24, 2001.  

Records from Dr. Newsom for the period from November 1995 to 
April 1997 were associated with the claims file in March 
2004.  The veteran was monitored for his blood sugar and 
blood pressure.  There was no indication that his diabetes or 
hypertension rendered him permanently and totally disabled 
during the period covered by the records.

II.  Analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.342(a) (2003).  
The United States Court of Appeals for Veterans Claims 
(Court), has held that VA adjudicators, when considering a 
claim for entitlement to non-service-connected pension 
benefits, must consider whether the veteran is unemployable 
as a result of a lifetime disability, or if the veteran is 
not unemployable, whether there exists a lifetime disability 
which would render it impossible for an average person to 
follow a substantially gainful occupation.  38 U.S.C.A. §§ 
1502(a)(1), 1521(a) (West 2002); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, and 4.17 (2003); see also Talley v. Derwinski, 2 
Vet. App. 282 (1992).  

There are three alternative bases on which permanent total 
disability for pension purposes may be established.  First, 
it may be established that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation by rating each disability under the appropriate 
diagnostic code, and then combining the ratings to determine 
if the veteran has a 100 percent schedular evaluation for 
pension purposes.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 
4.15.  The permanent loss of the use of both hands, of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or permanently 
bedridden, will be considered to be permanent and total 
disability.  38 C.F.R. § 4.15.

If the veteran does not meet the criteria for a combined 
schedular 100 percent evaluation for pension purposes, he may 
qualify for a permanent total disability rating for pension 
purposes if he has a lifetime impairment which precludes him 
from securing and following substantially gainful employment.  
38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  However, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, there 
must be at least one disability rated at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17(b).

Finally, if the ratings do not meet the prescribed percentage 
standards, but the veteran is unemployable by reason of his 
or her disabilities, age, occupational background, and other 
related factors, a permanent total disability rating for 
pension purposes may be granted on an extra-schedular basis.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).  An award of 
disability pension may not be effective prior to the date 
entitlement arose.  38 C.F.R. § 3.400(b)(1).  

At the outset the Board notes that the RO attempted to have 
the veteran examined by a VA examiner on three separate 
occasions in 1997, 1998, and 1999, respectively.  The 
examinations would have served to establish a contemporaneous 
evaluation of the veteran's disability status at a point in 
time years prior to his current effective date.  However, the 
veteran failed to report for any of the scheduled 
examinations.  He has also failed to provide any evidence of 
good cause for his failure to report for the scheduled 
examinations.  Thus the Board is limited in its evaluation of 
a potential earlier effective date by the evidence of record 
that consists of outpatient treatment records and older 
hospitalization records.  

The Board notes that the psychiatric records submitted by the 
veteran are not relevant to consideration of an earlier 
effective date.  The records predate the veteran's claim by 
several years.  They show an acute period of psychiatric 
illness.  They do not, and the other evidence of record does 
not, show any chronic form of psychiatric illness or 
disability.  In fact, the veteran has not carried a diagnosis 
of a psychiatric disorder at any time in the other medical 
records associated with the claims file since 1988.

The rating criteria for diabetes mellitus were amended 
effective June 6, 1996, during the pendency of this appeal.  
Prior to June 6, 1996, a 20 percent evaluation was warranted 
for moderate diabetes mellitus with moderate insulin or oral 
hypoglycemic agent dosage and restricted (maintenance) diet; 
without impairment of health or vigor or limitation of 
activity.  Moderately severe diabetes mellitus requiring 
large insulin dosage, restricted diet, and careful regulation 
of activities such as avoidance of strenuous occupational and 
recreational activities warranted a 40 percent evaluation.  A 
60 percent evaluation was warranted for severe diabetes 
mellitus with episodes of ketoacidosis or hypoglycemic 
reactions, but with considerable loss of weight and strength 
and with mild complications, such as pruritus ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbance.  Pronounced uncontrolled diabetes mellitus with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities, with 
progressive loss of weight and strength or severe 
complications warranted a 100 percent evaluation.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995). 

Under the rating criteria in effect from June 6, 1996, a 20 
percent evaluation is warranted for diabetes mellitus 
requiring insulin and restricted diet or an oral hypoglycemic 
agent and restricted diet.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities 
warrants a 40 percent evaluation.  A 60 percent evaluation is 
for consideration for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, warrants a 100 percent 
evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2003).  Additionally, a note under Diagnostic Code 7913 
indicates that compensable complications of diabetes are to 
be evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913. 

The veteran's hypertension has been evaluated under 
Diagnostic Code 7101 relating to hypertensive vascular 
disease.  38 C.F.R. § 4.104.  Although the regulations 
pertaining to the rating of cardiovascular disabilities were 
amended in December 1997, and effective from January 12, 
1998, the diagnostic code used to evaluate the veteran's 
hypertension remained nearly unchanged.  Under the criteria 
in effect for Diagnostic Code 7101, prior to January 12, 
1998, a 10 percent rating for hypertension was warranted 
where there was diastolic pressure predominantly 100 or more.  
A 20 percent rating required evidence of a diastolic pressure 
predominantly 110 or more with definite symptoms.  A Note to 
the rating criteria provided that, when continuous medication 
was shown necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a minimum 10 percent rating would be assigned.  
38 C.F.R. § 4.104 (1997).

The amended regulations, again under Diagnostic Code 7101, 
provide for a 10 percent evaluation for diastolic pressure 
predominantly 100 or more, or; systolic pressure of 160 or 
more, or; minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  
See 38 C.F.R. § 4.104 (2003). 

As noted above in the Background section of this decision, 
the veteran's diabetes was assigned a 20 percent rating under 
Diagnostic Code 7913 in April 1995.  This was done using the 
criteria in effect prior to June 6, 1996.  He was also 
assigned a 10 percent rating for his hypertension under 
Diagnostic Code 7101, using the criteria in effect prior to 
January 12, 1998.

The private treatment records from Dr. Newsom do not 
establish that the veteran was permanently and totally 
disabled at any time.  The records establish that the veteran 
was monitored for his blood sugar in regard to his diabetes 
from November 1994 to April 1997.  He was also monitored for 
his blood pressure.  The records show that the veteran was 
prescribed medications for his diabetes and blood pressure.  
The veteran's diabetes is non-insulin dependent so he was 
never prescribed insulin by Dr. Newsom.  The veteran's 
systolic reading was never above 150 and his diastolic 
reading was never above 100.  Moreover, the veteran's 
diabetes was primarily manifested by elevated blood sugar 
levels and several instances of polydysuria.  There was no 
evidence of compensable complications attributable to the 
veteran's diabetes.

The VA treatment records, dated prior to January 24, 2001, 
show continuous evaluation and treatment of the veteran's 
diabetes and hypertension from the date of his claim of 
January 30, 1995.  The veteran was originally diagnosed with 
diabetes mellitus in April 1993.  He was placed on medication 
and given a dietary plan to follow.  VA treatment records 
from November 1994, as well as from Dr. Newsom for that time, 
show that the veteran stopped taking his medication for a 
period of time.  The VA records subsequent to November 1994 
are not extensive.  They show that the veteran received VA 
treatment for both his diabetes and hypertension.  The 
veteran was treated for complaints of polydipsia and polyuria 
in January 1998.  The veteran's blood pressure was monitored 
at each outpatient visit.  It was not noted to cause any 
secondary problems and there were no other cardiac-related 
disorders reported during the period from January 1995 to 
January 24, 2001.  The veteran was treated in November 2000 
for an osteotomy of the left hallux but clinical reports 
showed no evidence of skin problems of the feet associated 
with the veteran's diabetes.  Only at the time of the January 
24, 2001, clinical entry was the veteran's problem list 
expanded to show the several medical diagnoses listed, to 
include several complications related to the veteran's 
diabetes.

The RO granted a 60 percent rating for the veteran's diabetes 
in August 2001, based on the noted complications.  This 60 
percent rating was combined with the veteran's 10 percent 
rating for hypertension.  The RO determined that this level 
of disability showed that the veteran was unable to "secure 
and follow a substantially gainful occupation due to 
disability."

The medical evidence did not warrant the assignment of an 
increased rating for his diabetes at any time prior to 
January 24, 2001.  The veteran was noted to have mild 
diabetic retinopathy in the left eye and suspected glaucoma 
at the time of an optometry consultation in November 2000.  
However, the veteran did not have episodes of ketoacidosis or 
hypoglycemic reactions but with considerable loss of weight 
and strength to warrant a 60 percent rating under the prior 
criteria.  Moreover, he did not require insulin and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider 
to warrant a 60 percent rating under the amended criteria.  

In reviewing the medical evidence of record there is no 
evidence to show that the veteran satisfied the criteria for 
a 20 percent rating for his hypertension at any time during 
the pendency of his appeal.  His blood pressure readings, as 
recorded by both private and VA physicians, do not reflect 
symptoms that are consistent with the rating criteria for a 
20 percent rating under either the prior or amended 
regulations.  The veteran has required the continuous use of 
medications to control his blood pressure, although the 
evidence of record does not show a prior history of a 
diastolic pressure of 100 or more.  

The medical evidence does not demonstrate that the veteran 
suffered from any other chronic disability that could have 
been rated between January 30, 1995, and January 24, 2001, 
that would have contributed to a determination that he was 
permanently and totally disabled prior to January 24, 2001.

In fact, there was no clinical evidence, as of January 24, 
2001, that the veteran was totally and permanently disabled.  
Rather, he had an expanded list of medical problems as 
compared to previous outpatient entries.  The RO made a 
generous determination in favor of the veteran, especially in 
light of his several failures to cooperate with the 
development of his claim by reporting for a scheduled VA 
examination.  In short, for the reasons set forth above, 
there is no basis in the record to conclude that the veteran 
met the criteria for entitlement to nonservice-connected 
disability pension benefits prior to January 24, 2001.  
Accordingly, his claim is denied.  38 C.F.R. § 3.400.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an earlier effective date for entitlement to nonservice-
connected disability pension benefits.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003).  The Board notes that 38 
C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 


the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In deciding this case, the Board has considered the 
applicability of the VCAA and VA's implementing regulations.  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for an earlier 
effective date.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran's appeal was remanded by the Board in October 
2003 specifically to provide the veteran with the notice 
required under the VCAA.  The RO wrote to the veteran in 
January 2004 and provided notice to the veteran of what he 
needed to do substantiate his claim for an earlier effective 
date.  He was informed of the evidence 


of record.  He was also informed as to what the RO would do 
to assist in obtaining evidence on his behalf.  Finally, the 
veteran was asked to identify any outstanding evidence and 
either submit it to the RO or complete the necessary release 
forms for the RO to obtain the evidence for the veteran.

The veteran responded to the letter in February 2004 and 
identified private and VA treatment records for the RO to 
obtain.

The RO issued a SSOC in April 2004 that reviewed the evidence 
added to the record since the statement of the case that was 
issued in August 2002.  The veteran was advised as to why his 
claim remained denied.

The veteran submitted a statement in April 2004 wherein he 
expressed his continued disagreement with the denial of his 
claim.  He also waived the 60-day period to respond to the 
SSOC and asked that his claim be forwarded to the Board.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He provided 
information on additional evidence support his claim.  The 
evidence was obtained and considered.  He was notified of the 
continued denial of his claim and the basis for the denial.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  In reviewing VA's duty to assist it is 


important to note the development of the claim for the 
underlying benefit in this case as it is consideration of the 
evidence obtained at that time that is dispositive of the 
issue of an earlier effective date.

From the outset of the veteran's January 1995 claim for 
nonservice-connected disability pension benefits the RO 
assisted him in developing evidence in support of his claim.  
Both private and VA medical records were obtained and 
associated with the claims file.  The RO scheduled the 
veteran for VA examinations to evaluate his level of 
disability but the veteran failed to report for the 
examinations.

Subsequent to the grant of the underlying benefits in August 
2001, the veteran expressed his disagreement with the 
effective date.  To establish an earlier effective date the 
evidence of record or other evidence to be obtained and 
associated with the record needed to show that he was 
permanently and totally disabled at some time prior to 
January 24, 2001.

The RO wrote to the veteran in January 2004 and asked that he 
identify any evidence that would support his claim.  The 
veteran identified treatment records from Dr. Newsom and VA 
treatment records as being relevant to his claim.  The RO 
obtained the records identified by the veteran.  However, the 
evidence was not such that the veteran's claim for an earlier 
effective date could be granted.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2003).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than January 24, 
2001, for the grant of entitlement to nonservice-connected 
disability pension benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



